DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorobets (US PGPUB # 2015/0160893 A1) in view of Lee (US PGPUB # 2016/0049192 A1) and Huang (US PGPUB # 2016/0170671 A1).  

With respect to claim 1, the Gorobets reference teaches an electronic device (100), comprising: 
a storage device (110), comprising a plurality of flash memory blocks (112, 114, 116), wherein the flash memory blocks (112, 114, 116) comprises a target block (114), and the target block (114) comprises a plurality of word lines (112, 114, 116) and a plurality of bit lines (134, 135, 136); (see fig. 21; and paragraph 98)

a controller circuit (160), (see fig. 1, host; and paragraph 40) comprising: 
an access circuit (162) coupled with the storage device (110);  and 
a flash memory control circuit (164) coupled with the access circuit (162) and the transmission interface (140), and (see fig. 21, controller 252) arranged to operably conduct following operations: 
controlling the access circuit (162) to write a first data (D1) into one or more pages coupled with a first word line (124) using a first program scheme at a first time point (T1); (paragraph 98, where while many of the MLC blocks may be used for long term storage, others may be used for storing burst writes and may have only lower page data stored in them; and peripheral circuits 258 include a write circuit 264 that is configured to program word lines of certain MLC blocks in burst mode so that only lower page programming occurs, [i.e. MLC blocks written with upper and lower pages can exist with MLC blocks with only lower pages written at different times]) and 
controlling the access circuit (162) to write a second data (D2) into one or more pages coupled with a second word line (125) using a second program scheme at a second time point (T2). (paragraph 98, where while many of the MLC blocks may be used for long term storage, others may be used for storing burst writes and may have only lower page data stored in them; and peripheral circuits 258 include a write circuit 264 that is configured to program word lines of certain MLC blocks in burst mode so that 
and a non-volatile storage circuit (150) coupled with the flash memory control circuit (164) (see fig. 21; and corresponding text).  
However, the Gorobets reference does not explicitly teach writing the data in a target block using a first and second program scheme; (emphasis added) and so as to render both the first data (D1) and the second data (D2) to be present in the target block (114) at the same time; and wherein the first program scheme and second program schemes are different schemes; and storing a word line category record that associates each word line of each memory block with a particular word line category, and each word line category is associated with a data program scheme; and wherein the access circuit controls the writing of data into a particularly memory block via the word line that word line category record has associated with data program scheme associated with that data.
 The Lee reference teaches it is conventional to have wherein writing the data in a target block using a first and second program scheme; and so as to render both the first data (D1) and the second data (D2) to be present in the target block (114) at the same time; and wherein the first program scheme and second program schemes are different schemes.  (paragraph 54, where so-called multi-page nLC ABL operation to allow M WLs from M blocks to be programmed concurrently in ABL manner and to be read and verified concurrently in two cycles within same plane, regardless of SLC type cells, MLC type cells, or TLC type of cells or mixed TLC+SLC cells in each block)
writing the data in a target block using a first and second program scheme; and so as to render both the first data (D1) and the second data (D2) to be present in the target block (114) at the same time; and wherein the first program scheme and second program schemes are different schemes, as taught by the Lee reference.
The suggestion/motivation for doing so would have been to allow a plurality of local metal line PCACHE registers to temporarily store three corresponding logic SLC page data per one TLC page data in a superfast speed without taking extra area overhead of the peripheral page buffer during sudden loss of Vdd operation power supply.  (Lee, paragraph 34)
However, the combination of the Gorobets and Lee references does not explicitly teach storing a word line category record that associates each word line of each memory block with a particular word line category, and each word line category is associated with a data program scheme; and wherein the access circuit controls the writing of data into a particularly memory block via the word line that word line category record has associated with data program scheme associated with that data.
The Huang reference teaches it is conventional to have storing a word line category record that associates each word line of each memory block with a particular word line category, and each word line category is associated with a data program scheme; and wherein the access circuit controls the writing of data into a particularly memory block via the word line that word line category record has associated with data program scheme associated with that data. (paragraph 17, where the flash memory 180 
At the time of the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the combination of the Gorobets and Lee references to have storing a word line category record that associates each word line of each memory block with a particular word line category, and each word line category is associated with a data program scheme; and wherein the access circuit controls the writing of data into a particularly memory block via the word line that word line category record has associated with data program scheme associated with that data, as taught by the Huang reference.
The suggestion/motivation for doing so would have been to allow the flash memory to operation in a SLC or MLC mode.  (Huang, paragraph 17)
Therefore it would have been obvious to combine the Gorobets, Lee, and Huang references for the benefits shown above to obtain the invention as specified in claim 1.

With respect to claim 2, the combination of the Gorobets, Lee, and Huang references teaches the electronic device (100) of claim 1, wherein the flash memory control circuit (164) is further arranged to operably determine the first program scheme according to a word-line type corresponding to the first word line (124), and to operably determine a second program scheme according to a word-line type corresponding to the second word line (125),  (Gorobets, see figs. 13 and 14; and paragraphs 81 and 86) and 
wherein the first program scheme and the second program scheme are both selected from the group consisting of a 1 bit-per-cell (bpc) program scheme, a 2 bpc program scheme, a 3 bpc program scheme, and a program scheme having more than 3 bits-per-cell. (Lee, paragraph 54, where so-called multi-page nLC ABL operation to allow M WLs from M blocks to be programmed concurrently in ABL manner and to be read and verified concurrently in two cycles within same plane, regardless of SLC type cells, MLC type cells, or TLC type of cells or mixed TLC+SLC cells in each block)

With respect to claim 3, the combination of the Gorobets, Lee, and Huang references teaches the electronic device (100) of claim 2, wherein the first word line (124) is categorized as a first word-line type and the second word line (125) is categorized as a second word-line type different from the first word-line type; (Gorobets, see figs. 13 and 14; and paragraphs 81 and 86, where host data is stored in two different ways, burst mode and normal mode. In normal mode, data is written in lower and upper pages of a block so that a block may be filled with data.)


With respect to claim 4, the combination of the Gorobets, Lee, and Huang references teaches the electronic device (100) of claim 1, further comprising: 
wherein the word-line category record (152) is recorded with word-line types of respective word lines of the multiple word lines (124, 125, 126). (Gorobets, see figs. 13 and 14; and paragraphs 81 and 86; and  Huang, paragraph 17, where the flash memory 180 programs each of the physical pages (LSB) of the single-level cells (SLC) into two physical pages (LSB and MSB) by adjusting voltage distribution to increase the memory space of the flash memory 180, wherein each of the physical pages corresponds to a specific logic address, and the corresponding relationships are records in a physical/logical mapping table stored in the flash memory 180. In the single-level-cell mode (SLC mode), each of the word lines of the flash memory 180 is arranged to control a physical page (LSB). In the multi-level-cell mode (MLC mode), each of the word lines of the flash memory 180 is arranged to control two physical pages (LSB and MSB))
With respect to claim 5, the combination of the Gorobets, Lee, and Huang references teaches the electronic device (100) of claim 2, wherein the storage device (110) is stored with a word-line category record (152), wherein the word-line category record (152) is recorded with word-line types of respective word lines of the multiple word lines (124, 125, 126). (Gorobets, see figs. 13 and 14; and paragraphs 81 and 86)

With respect to claim 6, the combination of the Gorobets, Lee, and Huang references teaches the electronic device (100) of claim 2, wherein the flash memory control circuit (164) is further arranged to operably conduct following operation: 
controlling the access circuit (162) to write a third data (D5) into one or more pages coupled with the second word line (125) in the target block (114) using a program scheme different from the second program scheme at a third time point (T5). (Gorobets, see figs. 13 and 14; and paragraphs 81 and 86, where host data is stored in two different ways, burst mode and normal mode. In normal mode, data is written in lower and upper pages of a block so that a block may be filled with data.)

With respect to claim 7, the combination of the Gorobets, Lee, and Huang references teaches the electronic device (100) of claim 2, wherein the flash memory control circuit (164) is further arranged to operably configure the target block (114) as a data block at a first time period (P1), and to operably configure the target block (114) as an over provision block at a second time period (P2) different from the first time period (P1). (Gorobets, paragraph 89)

Claims 8-14 are the controller circuit implementation of the electronic device, and rejected under the same rationale as claims 1-7 above.

Claims 15-20 are the method implementation of the electronic device, and rejected under the same rationale as claims 1-7 above.


2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
Applicant’s arguments (see pages 13-16 of the remarks dated 2/18/21) with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of the Gorobets, Lee, and Huang as shown in the rejections above.  Particularly, the Examiner notes that the Gorobets reference teaches the limitation of “a non-volatile storage circuit (150) coupled with the flash memory control circuit (164)” as shown in fig. 21 and corresponding text; and the Huang reference has been included to teach the newly added limitations of “storing a word line category record that associates each word line of each memory block with a particular word line category, and each word line category is associated with a data program scheme; and wherein the access circuit controls the writing of data into a particularly memory block via the word line that word line category record has associated with data program scheme associated with that data”.


   3.  CLOSING COMMENTS
	Conclusion
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a first action on the merits 
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137